Order, Supreme Court, New York County (Judith Gische, J.), entered July 13, 2004, which, inter alia, granted plaintiffs motion to enforce payment of defendant’s child support arrears, and denied defendant’s cross motion to inspect certain safe deposit boxes prior to the auction of their contents, unanimously affirmed, with costs.
Defendant does not claim that he made any of the child support payments in issue, but instead claims that property stored in certain safe deposit boxes, which he would have used to make *299the payments, was converted by plaintiff. The claim of conversion is vexatious and meritless (Melnitzky v Apple Bank for Sav., 19 AD3d 252 [2005]). We have considered and rejected defendant’s other arguments. Concur—Tom, J.P., Marlow, Ellerin, Williams and McGuire, JJ.